McCORMICK, Justice
(dissenting).
I am unable to agree with division III and the result. The holding is inconsistent with prior decisions of this court and well-reasoned decisions of other courts. It relieves the State of its duty to establish a foundation for admissibility of the defendant’s statements and excuses the trial court from its duty to make a determination of the voluntariness issue without a tenable basis for doing so.
Here the defendant made a pretrial motion to suppress his alleged oral statements to two detectives. He invoked the fifth, sixth and fourteenth amendments of the United States Constitution. The trial court held a hearing on the motion.
Defendant testified he had not slept the night before his arrest. He was arrested at approximately 4:30 a.m. and placed in the Linn County jail at 5:00 or 5:30 a.m. Still without sleep, he was removed from the jail at 7:00 or 7:30 a.m. and taken to the city police station for interrogation. He testified he asked for a lawyer and permission to make a phone call and both requests were denied. Despite his refusal to sign the Miranda waiver form, he was interrogated extensively on at least two occasions by two officers over a five-hour period. There was considerable coming and going by the officers. The defendant thought they were watching him through a one-way mirror when they were not in the room with him. Even though one of the detectives testified defendant admitted the present offense as a result of this interrogation, the officer also said, “He didn’t supply any details at all.”
After this hearing the trial court entered a ruling sustaining the motion to suppress. It is possible to read the ruling as the majority does and conclude the suppression order was based solely on a finding the State did not meet its burden to prove defendant waived his Miranda rights. Nevertheless, the court cited State v. Winfrey, 221 N.W.2d 269 (Iowa 1974) as the source of applicable principles. Winfrey involved a traditional voluntariness question rather than a Miranda challenge.
In any event, two facts are indisputable. One is that the trial court did not find the State met its burden to prove voluntariness. The other is that the ruling purported to conclude the issue of admissibility for any purpose. The court ordered “that any statements made by the defendant to Detectives Ammeter and Millsap during an in-custodial interrogation will not be admissible at the trial.” (Emphasis supplied). The admissibility of the statements for impeachment was first mentioned by the trial court when defense counsel cited the court’s ruling in objecting to their use by the State in cross-examination of defendant. Even at that point the court did not rule that the statements were voluntary.
One of the contentions of defendant is that if the trial court did not rule on volun-tariness it committed error because the statements could be used in impeachment only upon proof and finding of voluntariness. As I understand the majority opinion, it acknowledges the accuracy of the principle asserted but holds it is inapplicable because defendant’s motion to suppress was not specific enough to raise the voluntariness issue. I do not agree.
*897At this late date I do not believe it is reasonable to say a motion to suppress an alleged confession in which the fifth and fourteenth amendments are invoked is insufficient to allege involuntariness. Volun-tariness and Miranda challenges occur routinely in almost every case in which the State proposes to use a defendant’s alleged admissions as evidence. One might well speculate regarding the competency of a lawyer who does not raise these issues. Trial judges expect motions to suppress and regularly address them in advance of trial.
We have explained the test of sufficiency of an objection as follows:
Because the function of an objection is to invoke a rule of evidence to regulate admission of proof at trial, it is sufficient if it alerts the trial court to the principle sought to be invoked. “In determining the formal sufficiency of an objection, it is enough if the substance of the defective feature of the evidence offered is made clear by any choice of language. Care must be taken that the objection strike at the very heart of the infirmity.” [citation]. State v. Nimmo, 2A1 N.W.2d 228, 231 (Iowa 1976).
One who invokes the fifth and fourteenth amendments in a state prosecution at the very least asserts his right against compulsory self-incrimination. Motions to suppress alleged admissions are routine, frequent and fundamental. It is incredible to suggest that a trial judge confronted with such a motion, in which violations of the fifth and fourteenth amendments of the United States Constitution are alleged, should not be charged with knowing a vol-untariness challenge is involved.
We have upheld the sufficiency of a far more general allegation. In State v. Cooper, 217 N.W.2d 589, 594-595 (Iowa 1974), the defendant moved to strike admissions on the ground the interrogator had “* * deprived the defendant of his constitutional rights as to the offense and the reason he was being questioned.” We said:
* * * Given the specific reference to * * * [the interrogator’s] testimony and to the nature of the testimony as “admissions” and that “constitutional rights” were infringed, the motion sufficiently alerted the court that defendant’s right against self-incrimination was involved. 217 N.W.2d at 594.
In a more recent case, State v. Walton, 247 N.W.2d 736, 738-739 (Iowa 1976), we held objections on grounds similar to those in the motion here were sufficient to raise issues regarding the validity of the purported waiver of Miranda rights and voluntariness. Neither of the defendant’s two objections in Walton expressly referred to volun-tariness. In a pretrial objection the defendant alleged violation of his right to remain silent under the fifth amendment. The trial court did not rule on this objection. In an objection at trial the defendant alleged there was “no showing that he understood the nature and quality of the [Miranda ] warning, and it’s a violation of [the] fifth and fourteenth amendment * * *.” The trial court overruled this objection without holding a hearing. In reversing, we held the objections sufficiently raised Miranda and voluntariness issues. 247 N.W.2d at 739. (“Contrary to the position taken by the State, we find that defendant’s objections were sufficient to challenge admissibility of his statements' by raising issues regarding the validity of his purported waiver of Miranda rights and their volun-tariness.”).
The holdings in Cooper and Walton reflect our agreement with a principle expressed in Blair v. United States, 130 U.S.App.D.C. 322, 326, 401 F.2d 387, 391 (1968), as follows:
* * * Where the question is as fundamental as admissibility in a criminal trial of a pre-trial statement by a defendant, counsel may properly assume that even a brief objection presenting the essence of his contention will receive the considered attention of the trial judge without need for a detailed particularization and citations.
Other authorities are in accord. See Evalt v. United States, 359 F.2d 534, 542 (9 Cir. 1966); Dupes v. Johnson, 353 F.2d 103 (6 Cir. 1965); Griffith v. State, 116 Ga.App. *898429, 157 S.E.2d 894, 895 (Ga.App.1967) (“Objections to confessions, almost regardless of in what language couched, raise the issue of voluntariness * * Kidd v. State, 33 Md.App. 445, 366 A.2d 761 (1976); State v. Vickers, 274 N.C. 311, 163 S.E.2d 481 (1968).
We have not thought it necessary to be any more specific ourselves when identifying the authority for suppression of involuntary statements. For example, in State v. Cullison, 227 N.W.2d 121, 127 (Iowa 1975), we said, “[Djefendants involuntary oral and written statements were obtained from him in violation of his constitutional rights guaranteed by Amendments 5 and 14 of the United States Constitution.” We did not pinpoint the specific provisions of the amendments upon which we relied but left no doubt those amendments were authority for the involuntariness determination. We should not expect more of this defendant than we demand of ourselves.
Faced with a problem much like that in this case, the Maryland court in Kidd v. State, 33 Md.App. 445, 366 A.2d 761 (1976), rejected a claim by the state that an objection which would have been sufficient to raise a voluntariness issue prior to Miranda was inadequate thereafter. After analysis of the traditional voluntariness and Miranda issues, the court said:
Nor do we see anything logically persuasive in the suggestion by the State that the appellant must specify that he is objecting on the grounds of traditional involuntariness before he is entitled to a hearing on that issue. Although the case law, here and elsewhere, has of late been almost totally monopolized by Miranda considerations, the more basic criteria have not been superseded or obliterated. When a defendant objects to a statement offered against him in chief, he is not required to specify that he is objecting on basic constitutional grounds rather than objecting exclusively upon Miranda grounds. 366 A.2d at 775.
The majority opinion obscures the fact that Miranda merely added a prophylactic procedural mandate to the traditional constitutional requirement of voluntariness. Admissions of a defendant made during custodial interrogation cannot be received over his objection unless the State establishes they were made voluntarily after compliance with Miranda and waiver by the defendant of his Miranda rights. State v. Snethen, 245 N.W.2d 308, 311 (Iowa 1976). However, voluntariness is an element of waiver. Thus, although the issues of Miranda waiver and voluntariness of admissions are distinct, “the concept of voluntariness is involved in both.” State v. Walton, 247 N.W.2d at 739.
Furthermore, because the voluntariness question inheres in both issues, the same evidence will generally be relevant in determining them. The Supreme Court summarized relevant evidence bearing on the vol-untariness test in Schneckloth v. Bustamonte, 412 U.S. 218, 226, 93 S.Ct. 2041, 2047, 36 L.Ed.2d 854, 862 (1973):
In determining whether a defendant’s will was overborne in a particular case, the Court has assessed the totality of all the surrounding circumstances — both the characteristics of the accused and the details of the interrogation. Some of the factors taken into account have included the youth of the accused, e. g., Haley v. Ohio, 332 U.S. 596, 68 S.Ct. 302, 92 L.Ed. 224; his lack of education, e. g., Payne v. Arkansas, 356 U.S. 560, 78 S.Ct. 844, 2 L.Ed.2d 975; or his low intelligence, e. g., Pikes v. Alabama, 352 U.S. 191, 77 S.Ct. 281,1 L.Ed.2d 246; the lack of any advice to the accused of his constitutional rights, e. g., Davis v. North Carolina, 384 U.S. 737, 86 S.Ct. 1761, 16 L.Ed.2d 895; the length of detention, e. g., Chambers v. Florida, supra; the repeated and prolonged nature of the questioning, e. g., Ashcraft v. Tennessee, 322 U.S. 143, 64 S.Ct. 921, 88 L.Ed. 1192; and the use of physical punishment such as the deprivation of food or sleep, e. g., Reek v. Pate, 367 U.S. 433, 81 S.Ct. 1541, 6 L.Ed.2d 948. In all of these cases, the Court determined the factual circumstances surrounding the confession, assessed the psychological impact on the accused, and evaluated the legal significance of how *899the accused reacted. Culombe v. Connecticut, supra, at 603, 367 U.S. 81 S.Ct. at 1879, 6 L.Ed.2d 1037. (Emphasis supplied).
In the present case, the trial court sustained defendant’s motion to suppress after finding the State did not meet its burden to show he waived his Miranda rights. Of course the same evidence would not compel as a matter of law a finding the statements were also involuntary under the traditional standard. Nevertheless, examined in its light most favorable to defendant, the evidence would not justify a finding that the State as a matter of law met its burden to prove the statements were voluntary.
It is well settled that when alleged admissions of a defendant during custodial interrogation are challenged as involuntary, the defendant is entitled to a fair hearing out of the presence of the jury at which the factual and legal issues are actually and reliably determined. State v. Cooper, 217 N.W.2d 589, 593 (Iowa 1974). As a condition to admissibility, the trial court’s conclusion that the admissions are voluntary “must appear from the record with unmistakable clarity.” Sims v. Georgia, 385 U.S. 538, 544, 87 S.Ct. 639, 643, 17 L.Ed.2d 593, 598 (1967). Under Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971), a Miranda violation may result in otherwise voluntary admissions being inadmissible during the State’s case in chief but admissible for impeachment. Therefore the trial court “should make a determination for the use of such evidence, both in chief and for impeachment, * * Wold v. State, 57 Wis.2d 344, 204 N.W.2d 482, 490 (Wis.1973).
Because I believe the defendant’s motion to suppress was adequate in the present case to raise the traditional voluntariness issue as well as the Miranda question, and the voluntariness issue was not decided by the trial court as required, I would hold the trial court erred in receiving evidence of the statements for impeachment purposes. The error is compounded by the purported scope of the pretrial ruling, plainly holding the statements inadmissible at trial. It is strange that under this record the defendant is somehow deemed to have waived his right to object to use of the statements for impeachment. The effect of the majority holding is to circumvent the fundamental constitutional right of the defendant to require the government to establish the requisite foundation for admissibility and to obtain a reliable and unmistakably clear trial court ruling on the issues involved. This defendant has been denied elementary fair play.
I would reverse and remand for determination of the voluntariness issue and for new trial.
MASON and RAWLINGS, JJ., join in this dissent.